Per Curiam,
The appellant is a township of the first class in Allegheny County. In walking over a boardwalk — a sidewalk which it was the duty of the township to maintain in a reasonably safe condition — the appellee fell, and for the injuries she sustained this action was brought. The sidewalk was admittedly in an unsafe condition, and appellee’s fall was caused thereby. On this appeal of the township from the judgment on the verdict in her favor, the sole question, as stated by counsel for appellant, is, was she guilty of contributory negligence in using the dangerous sidewalk in preference to a safe route known to her? While the case is close, the question of the contributory negligence of the plaintiff was for the jury. The boardwalk on' which she fell was the route usually used to and from the school where she taught, and she was not necessarily guilty of negligence because she did not take a safer one: McManamon v. Hanover Township, 232 Pa. 439. There was testimony that the plaintiff could not reach the safer route on account of mud, and for this reason alone the learned trial judge submitted the question of her contributory negligence to the jury under clear and correct instructions. The assignments of error are overruled and the judgment is affirmed.